t c memo united_states tax_court elizabeth lai petitioner v commissioner of internal revenue respondent docket no filed date kevin o’connell for petitioner wesley f mcnamara for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies and penalties with respect to petitioner’s and federal_income_tax as follows penalties deficiency sec_6662 a sec_6663 year dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure -- dollar_figure after concessions the issues remaining for decision are whether petitioner failed to report income from la belle vie petitioner’s nail salon business whether petitioner is liable for the sec_6662 penalty for for the underpayment attributable to unsubstantiated deductions whether petitioner is liable for the civil_fraud penalty pursuant to sec_6663 for a portion of the deficiency and the entire and deficiencies whether in the alternative if petitioner is found not to be liable for the civil_fraud penalty pursuant to sec_6663 on any portion of the underpayment for any of the years in issue petitioner is liable for the accuracy-related_penalty on such portion of the underpayment pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the parties stipulated that petitioner received small amounts of interest and dividend income in each of the years at issue that were not reported on petitioner’s income_tax returns the parties also stipulated that petitioner incurred a dollar_figure capital_loss in that petitioner did not report on her income_tax return in her briefs petitioner concedes that she cannot substantiate dollar_figure in business_expenses for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulations of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed her petition she resided in oregon general background petitioner was born in vietnam on date in petitioner immigrated to the united_states petitioner and her living siblings were all born and raised in vietnam the numerous members of petitioner’s extended family live in vietnam and various locations in the united_states during and some of petitioner’s siblings who still lived in vietnam were arranging their financial affairs in anticipation of moving to the united_states petitioner speaks limited english petitioner’s nail salon business during and petitioner operated as a sole_proprietorship la belle vie a nail beauty salon in a shopping mall in oregon petitioner opened her first nail salon in oregon in petitioner handled the banking and finances of la belle vie depositing the credit card receipts every day and the cash receipts approximately once a week petitioner paid herself a salary from la belle vie by writing checks to herself from la belle vie bank accounts petitioner also received tips from her work at la belle vie during and petitioner’s banking and investment accounts during and petitioner maintained bank accounts at both key bank and u s bank she maintained two checking accounts at key bank in her own name petitioner maintained a checking account at u s bank under la belle vie and a money market account under elizabeth t lai sole prop la belle vie petitioner used the key bank accounts as her personal accounts and the u s bank accounts as her business accounts petitioner deposited and withdrew money from her personal accounts at key bank as follows year cash deposits total deposits withdrawals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s withdrawals from her personal accounts at key bank included payments for home and car loans utilities clothes and other personal expenditures petitioner’s purchase of a cashier’s check in on date petitioner used cash to purchase a cashier’s check of dollar_figure from u s bank petitioner did not withdraw the dollar_figure that she used to purchase the cashier’s check from any of her personal or business accounts petitioner purchased the cashier’s check with funds from gioni birkenfeld petitioner’s former daughter-in-law and the mother of petitioner’s grandchild and with funds that came indirectly from hong lai petitioner’s sister gioni birkenfeld gave petitioner dollar_figure hong lai who lived in vietnam at the time arranged for several relatives in the united_states to give money to petitioner when those relatives later traveled to vietnam hong lai repaid them the amounts they paid petitioner which the relatives would use during their trips in vietnam acting on hong lai’s behalf petitioner then used the cash she received from the relatives to pay for the remaining portion of the cashier’s check for which gioni birkenfeld did not pay on date petitioner purchased a residence in portland oregon apparently using the cashier’s check as a downpayment gioni birkenfeld lived in the residence for months after it was purchased during which time she assumed responsibility for mortgage payments of approximately dollar_figure per month hong lai lived in the residence for a brief period when she arrived in the united_states in the residence was sold in date a vital factual underpinning of petitioner’s actions in this case is her and her family’s reluctance to transport money--particularly large sums of u s dollars--between vietnam and the united_states in ordinary banking transactions petitioner and her family apparently feared that vietnamese officials would seize the money if discovered preparation of petitioner’s income_tax returns petitioner engaged thanh nguyen mr nguyen an enrolled_agent to prepare her and federal_income_tax returns petitioner filed form sec_1040 u s individual_income_tax_return for and petitioner attached to each of those returns schedules c profit or loss from business reporting the following gross_receipts cost_of_goods_sold and expenditures_for la belle vie gross cost of business year receipts goods sold deductions net profit dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioner’s business records consisted of her bank statements and canceled checks and the parties agree that mr nguyen prepared the returns based solely on canceled checks and statements from petitioner’s u s bank accounts petitioner did not inform mr nguyen of her tip_income at the time petitioner did not report any of her tip_income on her federal_income_tax returns for the years at issue petitioner did not mention the tip_income to mr nguyen because she did not believe that tips were taxable indeed petitioner became aware that tip_income was taxable only when she was informed as such by her attorney during preparation for the trial of this case examination of petitioner’s income_tax returns petitioner’s income_tax return was selected by respondent for examination revenue_agent daren cedergreen agent cedergreen conducted the examination which began in on date agent cedergreen met with petitioner and mr nguyen who agreed to represent petitioner during the examination at la belle vie during that meeting petitioner stated inter alia that all her income came from la belle vie that she did not have a safe deposit box and that she did not receive any loans during on date agent cedergreen met again with petitioner and mr nguyen at mr nguyen’s office during that meeting petitioner stated that the deposits in her key bank accounts represented loan proceeds and loan repayments from family and friends in the united_states and vietnam petitioner also said that she maintained a safe deposit box at key bank at the meeting petitioner showed agent cedergreen seven letters the first set of letters that she believed were authored by relatives and acquaintances the letters many of which are written in vietnamese discuss loans between petitioner and her friends and family made during late and during the meeting of date petitioner filled out a questionnaire indicating that her routine cash expenditures_for personal items such as groceries gas for her car and other needs amounted to dollar_figure during at some point after this meeting respondent expanded the scope of the examination to include petitioner’s and returns agent cedergreen met with petitioner mr nguyen and bob bradley who was also representing petitioner at respondent’s portland oregon office on date at this meeting petitioner again explained that the large deposits into her personal accounts represented loan proceeds and loan repayments from friends and family petitioner estimated that she received more than dollar_figure in loans in and more than dollar_figure in loans in during the meeting of date agent cedergreen questioned petitioner about her purchase of a cashier’s check on date petitioner initially did not remember that she purchased a cashier’s check in or and stated that she did not make such a purchase after further questioning petitioner recalled that she purchased a cashier’s check on behalf of ms birkenfeld for the purpose of purchasing a residence in which ms birkenfeld would live petitioner recalled that ms birkenfeld agreed to give the house to hong lai when hong lai came to the united_states on or about date petitioner hired c p a jerry levey to help represent her during the examination on date petitioner provided agent cedergreen with additional letters the second set of letters the letters indicate that some of petitioner’s friends and family in vietnam sent cash to petitioner for safekeeping or investment in anticipation of their immigration to the united_states according to the letters friends and family of petitioner who traveled from vietnam to the united_states would deliver the money to petitioner in amounts ranging from dollar_figure to dollar_figure petitioner subsequently discovered that the first set of letters was not written by their purported authors shortly after she received the original letters in the mail petitioner gave them to her mother to read and store when petitioner asked her mother for the letters during the examination of her returns petitioner’s mother could not find them and instead attempted to replicate the originals petitioner’s mother attempted to reconstruct the loan amounts mentioned in the letters from memory when petitioner learned of her mother’s actions petitioner promptly notified mr levey of her discovery and petitioner and mr levey subsequently informed respondent that the first set of letters was authored by petitioner’s mother petitioner maintained at both the audit and at trial that the content of the second set of letters was authentic and that the letters were written by their purported authors at all stages of the examination progress was significantly hampered by misunderstandings due to language barriers poor translations cultural differences between petitioner and respondent’s employees and petitioner’s somewhat guarded approach towards government officials for example petitioner originally told agent cedergreen that she did not receive any loans during despite the fact that she simultaneously volunteered the existence of her key bank accounts which contained significant unexplained deposits which she would later attribute to intrafamily loans at subsequent meetings petitioner offered agent cedergreen detailed information on several loan transactions apparently without believing that the information contradicted her previous statements the notice_of_deficiency in a notice_of_deficiency dated date respondent determined deficiencies and penalties as stated supra aside from those adjustments which the parties have conceded the deficiencies are composed of four elements inclusion of petitioner’s additional bank_deposits as unreported income for each year inclusion of dollar_figure of cash income for each year inclusion of the amount of the cash used to purchase the cashier’s check in gross_income for and adjustments to petitioner’s reported itemized_deductions personal exemptions self-employment_tax and child_tax_credit for all years at issue respondent conducted a bank deposit analysis to determine the total deposits in petitioner’s business and personal bank accounts respondent excluded deposits that in his determination represented nontaxable sources including transfers between petitioner’s accounts respondent determined that the remaining amount was taxable_income respondent added dollar_figure of income to petitioner’s reported adjusted_gross_income for each year according to respondent this figure represented the amount of petitioner’s annual cash expenditures_for personal expenses based on the form petitioner filled out at her meeting with agent cedergreen on date because petitioner withdrew nearly zero cash from her personal and business accounts during and respondent determined that the dollar_figure represented additional income for respondent determined dollar_figure of additional income that amount reflects petitioner’s cash purchase of the cashier’s check discussed supra because petitioner did not withdraw cash from any of her bank accounts to provide the fund sec_4 petitioner wrote one check to cash in in the amount of dollar_figure respondent accordingly reduced his deficiency determination by that amount for used to purchase the cashier’s check respondent determined that the cash petitioner used to purchase the cashier’s check was unreported income finally respondent adjusted the amounts of petitioner’s reported itemized_deductions personal exemptions self- employment_tax and child_tax_credit in accordance with the above determinations deficiencies opinion generally the commissioner’s determinations of deficiencies in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the commissioner’s determinations are in error see rule a 290_us_111 the u s court_of_appeals for the ninth circuit to which an appeal of this matter would lie has held that the commissioner must establish some evidentiary foundation connecting the taxpayer with the income- producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrate that the taxpayer actually received unreported income see 680_f2d_1268 9th cir the petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue affecting her liability for the income_tax deficiencies accordingly petitioner bears the burden_of_proof see rule a commissioner’s assertion of a deficiency is presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income for the presumption of correctness to attach to the deficiency determination in unreported income cases if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 the commissioner has broad powers under sec_446 to compute the taxable_income of a taxpayer sec_446 92_tc_661 generally such computation is made using the taxpayer’s regularly employed method_of_accounting sec_446 if the taxpayer’s method_of_accounting does not clearly reflect income then the method used shall be the method which in the commissioner’s opinion clearly reflects income sec_446 see 116_f3d_1309 9th cir the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 affd 566_f2d_2 6th cir a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 citing estate of mason v commissioner supra pincite respondent has introduced adequate evidence to show that petitioner received unreported income during and with regard to respondent’s determinations that resulted from respondent’s bank deposit analyses respondent is not required to show a link between petitioner’s bank_deposits and a likely taxable source_of_income see eg tokarski v commissioner supra kudo v commissioner tcmemo_1998_404 affd 11_fedappx_864 9th cir respondent’s determinations regarding the cashier’s check and petitioner’s cash income are founded on statements from third parties such as banks and brokerage firms and on petitioner’s admissions that she received cash income that she failed to report on her tax returns moreover petitioner’s nail salon business clearly qualifies as an income-producing activity see eg hamilton v commissioner tcmemo_2004_66 ownership of interests in businesses sufficient to prove likely source of unreported income respondent has therefore introduced adequate substantive evidence to show that petitioner received unreported income in the amounts determined and as noted supra the burden_of_proof falls on petitioner to demonstrate that respondent’s determinations are arbitrary or erroneous in addition to her own testimony petitioner offered testimony from her sisters hong lai and sharon huynh and her daughter victoria lai hutchins to support her contention that the deposits into her personal accounts represent loan proceeds and repayments from intrafamily loans petitioner also offered the second set of letters that she gave to agent cedergreen during the examination of petitioner’s and income_tax returns petitioner hong lai sharon huynh victoria lai hutchins all testified that petitioner participated in several intrafamily loans during the years at issue in an effort to help family members establish financial stability as they arrived and settled in the united_states petitioner testified that she deposited the proceeds of several loans into her personal accounts during the years at issue hong lai who had indepth knowledge of her extended family’s financial affairs corroborated that several letters from the second set were authentic and that she recognized the handwriting and signatures of her sisters in vietnam on of the letters sharon hunyh’s and petitioner’s testimony regarding the letters corroborated hong lai’s testimony although petitioner’s witnesses testified that additional letters were authentic some pertain to loan transactions that occurred in years other than the years at issue we decide whether a witness is credible on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 dozier v commissioner tcmemo_2000_255 having had the opportunity to observe the above-mentioned witnesses at trial we find petitioner hong lai sharon huynh and victoria lai hutchins to be honest forthright and credible based on this testimony and the letters from the second set of letters we find that petitioner deposited proceeds she received from intrafamily loans into her personal accounts as follows year amount deposited dollar_figure big_number big_number the above-mentioned amounts are loan proceeds loan proceeds do not constitute income to a taxpayer 461_us_300 we therefore hold that the above-mentioned amounts are not income to petitioner moreover the record establishes that the cash petitioner used to purchase the cashier’s check in did not represent unreported income to petitioner we find the testimony of hong lai gioni birkenfeld and petitioner credible with regard to the cashier’s check and we believe that petitioner used funds that hong lai and gioni birkenfeld lent to petitioner to purchase the cashier’s check on their behalf as noted supra loan proceeds do not constitute income to a taxpayer id we therefore hold that the amount of the cashier’s check does not represent income to petitioner based on the credible documentary_evidence and credible corroborating testimony petitioner has established by a preponderance_of_the_evidence that a portion of the disputed determinations is erroneous however petitioner has not carried her burden_of_proof with regard to the remaining portion of the deficiency we therefore partially uphold respondent’s determination generally the commissioner may assess taxes only within years after a taxpayer files his or her income_tax return sec_6501 however if a taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the commissioner may assess income taxes for that year at any time within years after the return was filed sec_6501 in the matter before us the notice_of_deficiency was issued on date petitioner filed her income_tax return on or about date thus without regard to application of the sec_6663 fraud_penalty discussed infra unless sec_6501 applies that year falls outside the period of limitations and respondent may not assess additional tax for it appears that the 6-year period of sec_6501 may not apply to petitioner’s tax_year see sec_6501 if pursuant to the parties’ rule calculations sec_6501 does not apply to petitioner’s tax_year respondent may not assess additional taxes for sec_6501 penalties a sec_6663 sec_6663 imposes a penalty equal to percent of the portion of any underpayment which is attributable to fraud sec_6663 the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer’s fraud 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed petzoldt v commissioner t c pincite 91_tc_874 55_tc_85 the commissioner must prove that a portion of the underpayment for each taxable_year in issue was due to fraud 79_tc_888 if the commissioner establishes that any portion of an underpayment in a particular year is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent has failed to meet his heavy burden of establishing by clear_and_convincing evidence that petitioner had the requisite fraudulent intent for any of the years at issue several aspects of petitioner’s conduct are markedly inconsistent with fraudulent intent at her first meeting with agent cedergreen petitioner voluntarily disclosed the existence of her personal accounts the very accounts in which respondent alleges that she hid her income when petitioner discovered that the first set of letters she had presented were not originals she disclosed that information to respondent petitioner also freely disclosed her unreported tip_income and that she had cash expenditures_for personal expenses even though she had nearly zero cash withdrawals from her bank accounts in effect petitioner consistently drew respondent’s attention to those areas in which her explanations were less than satisfactory such behavior is hardly consistent with intent to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 petitioner contradicted herself on a few occasions during the examination and at trial however having had the opportunity to observe petitioner as a witness at trial and considering that many of her contradictions and disclosures could not have advanced her cause we do not attribute petitioner’s contradictions to fraudulent intent rather we attribute them to a series of misunderstandings and to petitioner’s fear of governmental attention due to negative experiences with foreign governments finally and most importantly the evidence before us is sufficiently credible to convince us that petitioner did actually participate in the kind of intrafamily transactions which would explain the deposits in her personal accounts though the record is not sufficiently detailed to establish that all of the deposits into petitioner’s personal accounts represent proceeds from such transactions we therefore do not sustain respondent’s imposition of the sec_6663 penalty b burden of production sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 once the commissioner has done so the burden_of_proof is upon the taxpayer to establish reasonable_cause and good_faith higbee v commissioner supra pincite c sec_6662 pursuant to sec_6662 a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 failure to keep adequate_records may be evidence not only of negligence but also of intentional disregard of regulations see sec_1_6662-3 and income_tax regs see also benson v commissioner tcmemo_2007_113 in the matter before us respondent has met the burden of production imposed on him by sec_7491 respondent has shown that petitioner failed to keep adequate_records for the years at issue to avoid application of the penalty petitioner must therefore demonstrate that the underpayments of tax for and were due to reasonable_cause and good_faith see sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id however reliance on the advice of a professional tax advisor does not necessarily establish reasonable_cause and good_faith id particularly reliance on the advice of a tax professional is not reasonable when a taxpayer fails to disclose a fact that he or she knows or reasonably should know is relevant to the proper tax treatment of an item sec_1_6664-4 income_tax regs petitioner has not demonstrated that any of her underpayments are due to reasonable_cause and good_faith petitioner did not mention her tip_income to mr nguyen during his preparation of petitioner’s income_tax returns although petitioner may have believed that tip_income was not taxable that belief is not reasonable petitioner has failed to demonstrate that she acted with reasonable_cause and good_faith with regard to any particular portion of the underpayments in this case therefore to the extent that we uphold respondent’s determination of deficiencies for the years at issue we conclude that petitioner is liable for the sec_6662 penalties to reflect the foregoing decision will be entered under rule
